Citation Nr: 1521468	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-28 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for type II diabetes mellitus.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel
INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1986 to September 1994.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Detroit RO.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current sleep apnea began during active service.  

2.  There was no event, disease, or injury manifesting in diabetes during active service, symptoms of diabetes were not chronic in service, symptoms of diabetes have not been chronic since service separation, diabetes did not manifest to a compensable degree during or within one year of active service, and there is no medical nexus between the current diabetes and active service.

3.  The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014). 

2.  The criteria for service connection for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In this case, the medical evidence of record demonstrates a current diagnosis of diabetes mellitus.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with diabetes mellitus within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition, such as diabetes, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Sleep Apnea

The Veteran contends that his current sleep apnea symptoms began during active service and have continued since service separation.  

Service treatment records are negative for any signs, symptoms, findings, treatment, or diagnoses of sleep apnea, including the September 1994 separation examination report.  

However, just two months after service separation, in November 1994, a VA treatment record indicates that the Veteran complained of heavy snoring and wanted to discuss surgical options.  He denied any history of a diagnosis of sleep apnea, but stated that he had a long history of snoring and that his spouse was concerned that he periodically stopped breathing at night.  The clinician found no obvious deformity of the nasal passages on examination and stated that he doubted the Veteran had serious sleep apnea.  While the Veteran was referred for an ENT consultation, there is no evidence of record showing that he followed-up with such a consultation.  Notably, the November 1994 clinician did not state that the Veteran did not have a current diagnosis of sleep apnea; rather, he concluded that the condition was not serious.   

In May 1999, the Veteran was hospitalized at a private facility for a stroke, and it was noted that he snored heavily and frequently stopped breathing at night, according to his mother.  He was diagnosed with probable obstructive sleep apnea at discharge.  This diagnosis was confirmed by a June 1999 nocturnal polysomnography.  

In August 1999, the Veteran reported that his sleep apnea symptoms - which included headaches, mouth breathing, nasal obstruction, snoring, and nasal congestion - began many years ago, but had recently become more severe.  

In a March 2008 Statement in Support of Claim, he stated that his sleep apnea symptoms had been present since 1989.  In a separate March 2008 statement, his wife wrote that he has had sleep apnea for a long time, and stated that they had known each other since 1994 and been married since 1999.  

Finally, in an August 2010 letter, a private physician who was treating the Veteran for his sleep apnea wrote that the Veteran reported waking up gasping and loud snoring since early 1990, and stated that when he was in the military, he had daytime drowsiness to the point where he was not allowed to drive.  The physician stated that his sleep apnea likely went undetected for many years and likely was present during his time in the military.  There are no medical opinions to the contrary.

In light of the documented sleep apnea symptoms shortly after service separation, competent, credible, and consistent statements of the Veteran and his wife regarding unremitting sleep apnea symptoms during and since active service, and the favorable nexus opinion of the private physician, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current sleep apnea is related to active service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for sleep apnea is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for Diabetes

Next, the Veteran contends that his current type II diabetes mellitus began during active service.  Specifically, he avers that he had high glucose readings during active service, and that these high glucose levels were early manifestations of diabetes.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that no relevant injury or disease manifesting in diabetes mellitus occurred during service, and that the weight of the evidence demonstrates that symptoms of diabetes mellitus were not chronic in service.  

Both the August 1985 enlistment and September 1994 separation examination reports, as well as a September 1991 periodic examination report, are negative for any report, complaints, or diagnosis of symptoms of diabetes, and clinical evaluation of the endocrine system was marked as "normal" on all three occasions.  

An October 1991 private hospital treatment note indicates that a blood test revealed a normal glucose level of 91 mg/dL (where the normal range is from 75 to 110 mg/dL).  

A blood test conducted at the time of separation in September 1994 indicates a glucose level of 111 mg/dL, where the normal range is from 70 to 110 mg/dL.  The lab report notes that this level was high, and apparently the result triggered a referral for a consultation.  

In November 1994, two months after service separation, a treatment note indicates a fasting blood sugar level of 114 mg/dL.  Although the consulting physician's diagnosis is only partially legible, a diagnosis of diabetes was not made, and the physician noted that no further evaluation was necessary.  The doctor recommended that the Veteran follow a prudent diet, but no other treatment was recommended.  

The Veteran has submitted a favorable opinion from a private physician dated September 2010 in which the doctor opined that, by today's standards, the elevated glucose readings recorded during active service and just after separation would have established a high suspicion if not a frank diagnosis of adult onset type II diabetes mellitus.  The doctor noted that, at the time of separation, no hemoglobin A1c was requested, although it seemed obvious to the doctor that, given the fact that multiple fasting blood sugars were requested, there must have been some concern at that time over the presence of this condition.  The doctor noted that he reviewed "many" of the Veteran's medical records form his years in the military, dating as far back as 1991.  

VA obtained an opinion in March 2011 as to whether the high glucose reading at the time of service separation constituted an early manifestation of diabetes mellitus.  After reviewing the Veteran's claims file, including his service treatment records and the favorable September 2010 opinion of the private physician, the VA examiner opined that the Veteran's high glucose reading during active service was not a manifestation of diabetes.  

In support of his opinion, the March 2011 VA examiner noted that the urinalysis findings were noted to be specific gravity of 1.025, albumin levels were normal, and sugar level was marked as negative.  The examiner also noted that there was no documentation that the Veteran was symptomatic at the time of separation with polyuria, polydipsia, increased fatigue, or unintentional weight loss to raise suspicions that he was diabetic or pre-diabetic.  The VA examiner also cited to a manual stating that normal fasting glucose level is less than 100, while a normal level two hours after eating is less than 140.  The same guidelines state that normal fasting glucose for a pre-diabetic with impaired fasting glucose levels is from 100 to 125, and for an individual with diabetes, normal is greater than 126.  The examiner noted that the levels required for a diagnosis of diabetes, published in 2008, are lower than they were in the past (such as in 1994, during the Veteran's military service).  Moreover, the VA examiner noted that diabetes is not diagnosed based on one elevated laboratory value.  Thus, the examiner opined that the Veteran's glucose level of 111 at the time of separation would not likely have triggered suspicion that the Veteran was diabetic, as it is not specified if this was a fasting blood specimen, nor were there previous elevated glucose levels documented in the service treatment records.  

In his May 2011 VA Form 646, the Veteran's representative correctly points out that the March 2011 VA examiner did not mention the post-service November 1994 consultation at which the Veteran's fasting blood sugar level was noted to be 114 mg/dL.  However, the Board finds that the lack of discussion of this result does not render the VA examiner's opinion any less probative.  Namely, his rationale - that the glucose levels of 111 and 114 do not reach the level required for a diagnosis of diabetes - still holds true, even when taking the slightly higher reading of 114 mg/dL into account.  Moreover, the remainder of his rationale - that the Veteran did not have any symptoms of diabetes during or just after active service - remains true.  Indeed, the November 1994 consultation, at which the physician did not diagnose diabetes or recommend any further evaluation or treatment for diabetes, weighs against the Veteran's claim that diabetes manifested during or just following active service.  

Moreover, the Board notes that a high glucose level, by itself, does not constitute a disability for which VA can grant service connection.  

For these reasons, the Board finds that the March 2011 VA examiner's opinion is more probative than that of the private physician, and the weight of the evidence is against a finding that diabetes manifested during active service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that diabetes mellitus symptoms have not been continuous since service separation in September 1994.  As mentioned above, the September 1994 service separation examination report is negative for any history, complaints, treatment, or findings of diabetes mellitus.  Following separation from service in September 1994, the evidence of record shows no complaints, diagnosis, or treatment for diabetes until June 1999, when a polysomnography report included a diagnosis of diabetes.  It is unclear on what basis this diagnosis was made.  The next chronological documentation of symptoms of diabetes is a July 2006 private treatment note that notes a negative glucose level, although it is noted that the number is high (134 md/dL, where normal is from 65 to 100).  The first diagnosis of diabetes was made in December 2007, when the Veteran's glucose level was recorded as 203 md/dL.  

For these reasons, the Board finds that diabetes did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for diabetes are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2014). 

In any case, the absence of post-service complaints, findings, diagnosis, or treatment for at least five years after service is one factor that tends to weigh against a finding of continuous symptoms of diabetes mellitus after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Other evidence of record showing that symptoms of diabetes mellitus have not been continuous since service separation include a May 1999 private hospital record which indicates that the Veteran denied any history of diabetes.  In addition, a May 2004 emergency room report indicates a negative blood glucose level of 107 mg/dL, where normal was noted to be between 65 and 110.   

With regard to the Veteran's recent assertions made in the context of the current disability claim of chronic diabetes symptoms since service, the Board finds that, while the Veteran is competent to report the onset of his diabetes mellitus symptoms, these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that any statements as to diabetes mellitus symptoms in service and continuous diabetes mellitus symptoms after service are not accurate because they are outweighed by other evidence of record that includes the absence of in-service complaints or symptoms of diabetes mellitus; the negative clinical examination at the September 1994 service separation examination at which no symptoms of diabetes mellitus were reported or diagnosed (as explained in detail above); the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of diabetes mellitus for at least five years after service until 1999; the Veteran's denial of any history of diabetes in 1999; and the normal glucose levels recorded in 2004.    

As such, the Board does not find that the evidence sufficiently supports chronic diabetes symptomatology since service, so as to warrant a finding of a nexus between the current disorder and active service. 

The Board acknowledges the Veteran's statements that he believes that his diabetes began during active service.  The Veteran is competent to provide evidence regarding matters that can be perceived by the senses, and he is competent in some instances to provide a competent opinion regarding etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  However, as lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability, particularly one as complicated as diabetes.  Moreover, the Board finds that the opinion provided by the VA examiner in March 2011 - that it is less likely as not that the current diabetes is related to elevated glucose readings in active service - is more probative than the Veteran's lay assertions.  The VA examiner has expertise, education, and training that the Veteran is not shown to have.  As such, that etiology opinion is afforded more weight.  It is an adequate opinion and the most probative evidence of record.  Notably, there are no contrary competent medical opinions of record.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current diabetes and his military service, including no credible evidence of chronic symptoms of diabetes during active service, chronic symptomatology of diabetes following service separation, or competent medical evidence establishing a link between the Veteran's diabetes and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for diabetes mellitus, and outweighs the Veteran's more recent contentions regarding in-service chronic symptoms and chronic post-service symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2014); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unemployable due to his service-connected disabilities.  Service connection has been established for a right knee replacement, evaluated as 100 percent disabling from March 13, 2012 to April 30, 2013, and as 60 percent disabling since May 1, 2013; headaches, evaluated as noncompensably disabling from December 19, 2007 to May 16, 2011, as 30 percent disabling from May 17, 2011 to November 19, 2012, and as 50 percent disabling since November 20, 2012; limitation of extension of the right knee, evaluated as 40 percent disabling from January 8, 2008 to March 13, 2012; instability of the right knee, evaluated as 10 percent disabling from October 1, 1994 to January 7, 2008, as 20 percent disabling from January 8, 2008 to June 7, 2010, as 100 percent disabling from June 8, 2010 to November 30, 2010, and as 20 percent disabling from December 1, 2010 to March 13, 2012; degenerative changes of the right and left knee, evaluated as 10 percent disabling from October 1, 1994 to April 25, 2008; instability of the left knee, evaluated as 20 percent disabling from January 8, 2008 to October 31, 2012, and as 10 percent disabling since November 1, 2012; chronic conjunctivitis, evaluated as noncompensably disabling since October 1, 1994; scar as a residual from a head laceration, evaluated as noncompensably disabling since October 1, 1994; onychomycosis of the left second toe, evaluated as noncompensably disabling since October 1, 1994; limitation of extension of the left knee, evaluated as 30 percent disabling from January 8, 2008 to October 31, 2012, and as noncompensably disabling since November 1, 2012; and, as granted herein, sleep apnea.  The disability rating and effective date of sleep apnea will be assigned by the AOJ.  

Even without sleep apnea, the Veteran has combined disability ratings of 20 percent prior to January 8, 2008; 80 percent, effective from January 8, 2008 to January 7, 2010; 100 percent, effective from January 8, 2010 to November 30, 2010; 80 percent, effective from December 1, 2010 to May 16, 2011; 90 percent, effective from May 17, 2011 to March 12, 2012; 100 percent, effective from March 13, 2012 to April 30, 2013; and 90 percent, effective from May 1, 2013, forward.     

Therefore, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met for the entire period under consideration because the Veteran has at least one disability rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  

After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether he was unable to secure or follow substantially gainful employment due to his service-connected disabilities, standing alone.

The evidence in favor of the claim for TDIU includes the Veteran's multiple statements showing his belief that he is unemployable due to his service-connected disabilities (see, in particular, the March 2015 Informal Hearing Presentation, and the May 2011 and September 2014 VA Form 646 submitted by his representative).  Specifically, he avers that he has been unable to work since 2007 due to his service-connected knee disabilities, headaches, and sleep apnea, as well as his non-service-connected psychiatric symptoms.    

An August 2011 VA knee examination report indicates that the Veteran retired from his occupation as a truck driver in October 2007 due to medical/physical problems, including his legs, diabetes, and back, as well as PTSD.  

An April 2008 Social Security Administration (SSA) Disability Determination and Transmittal indicates that SSA found him eligible for Social Security Disability (SSD) benefits, effective October 2, 2007, based on a primary diagnosis of PTSD and a secondary diagnosis of chondromalacia of the bilateral knees.  

A December 2007 letter from a potential employer indicates that the Veteran had applied for a truck driving position, but in order for them to hire him, they required proof that he no longer had a diagnosis of sleep apnea.  

A September 2013 statement from the Veteran's wife describes the debilitating nature of his service-connected headaches.  The Board notes that the grant of a 50 percent disability rating for the headaches indicates the presence of "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The evidence weighing against the Veteran's claim for TDIU includes VA memorandums from 2013 and 2014 indicating that he is participating in a Chapter 31 vocational training program in order to obtain employment in the field of business management.  

Despite this, in light of the combined service-connected disability rating of 90 percent (not taking sleep apnea into account), the grant of a 50 percent disability rating for service-connected headaches, indicating the presence of severe economic inadaptability, as well as the receipt of SSD for the service-connected knee disabilities, the Board finds that the evidence at least in equipoise as to whether the Veteran is unable to secure gainful employment due to his service-connected disabilities.    

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

With regard to the sleep apnea and TDIU claims, given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary with regard to those claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the diabetes claim, the duty to notify was satisfied by way of A March 2008 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA opinions, and the Veteran's statements.  

As discussed above, a VA opinion was obtained in March 2011 with regard to the diabetes claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate.  The opinion was predicated on a full reading of the service treatment records and private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the diabetes claim has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for sleep apnea is granted.  

Service connection for type II diabetes mellitus is denied.  

A total rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.  


REMAND

The Veteran contends that his current PTSD was caused by two primary stressors that he experienced during military service.  Of relevance here, he avers that, on October 17, 1989, an earthquake occurred in the area where he was stationed at Fort Ord, California.  He contends that, on his day off, he was driving on the ramp to the Bay Bridge to go to San Francisco when the earthquake struck, and that he witnessed many civilians injured or killed.  

The Veteran's military personnel records confirm that he was stationed at Fort Ord during the time that the earthquake occurred.  Moreover, the claims file includes a May 2011 buddy statement in which the Veteran's friend, M.D., states that he was in a car behind the Veteran on the date of the earthquake when it hit, and that he met the Veteran on his off day to spend the day in the city.  However, this statement is not notarized; nor is it accompanied by any independent indicia of its authenticity.  So this statement, by itself, does not corroborate the alleged stressor.

However, there is no other evidence in the file either corroborating or disproving the Veteran's claim that he was off duty on the date of the earthquake, nor is there any indication that effort was made to obtain such evidence.  Therefore, the Board finds that a remand of the PTSD claim is necessary to request any documentation that would show whether or not the Veteran was off duty on October 17, 1989, as he claims (e.g., an off-base pass issued for that date, a list of his specific duty dates, etc.).    

Accordingly, the issue of entitlement to service connection for PTSD is REMANDED for the following action:

1.  Request any documentation indicating whether the Veteran was on or off duty on October 17, 1989, from the appropriate department(s), and associate it with the claims file.  Efforts to procure the relevant records should be continued until either the records are received, or until specific information is received indicating that the records sought do not exist or that further efforts to obtain them would be futile.  Copies of all requests/responses should be associated with the claim file.  If any records sought are not obtained, notify the Veteran that the records were not obtained, explain the efforts taken to obtain them, request any copies of the records he may have in his possession, and describe further action to be taken.  

2.  When the development requested has been completed, review the case again on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


[CONTINUED ON NEXT PAGE]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


